--------------------------------------------------------------------------------

EXHIBIT 10.3.8




EMPLOYERS MUTUAL CASUALTY COMPANY
DEFINED CONTRIBUTION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
SERP II
 


Effective November 11, 2009

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
ARTICLE I.    ESTABLISHMENT AND PURPOSE
 
1
     
ARTICLE II.  DEFINITIONS
 
1
     
ARTICLE III.  ELIGIBILITY & PARTICIPATION
 
4
     
ARTICLE IV.  PLAN BENEFITS
 
4
     
ARTICLE V.  MANNER AND TIMING OF PAYMENT OF BENEFITS
 
5
     
ARTICLE VI.  VESTING
 
6
     
ARTICLE VII.  MODIFICATIONS OF PAYMENT SCHEDULES
 
6
     
ARTICLE VIII.  VALUATION OF ACCOUNT BALANCES; INVESTMENTS
 
7
     
ARTICLE IX.  ADMINISTRATION
 
8
     
ARTICLE X.  AMENDMENT AND TERMINATION
 
9
     
ARTICLE XI.  INFORMAL FUNDING
 
9
     
ARTICLE XII.  CLAIMS PROCEDURE
 
10
     
ARTICLE XIII.  GENERAL PROVISIONS
 
10


 
 

--------------------------------------------------------------------------------

 
 
EMPLOYERS MUTUAL CASUALTY COMPANY
DEFINED CONTRIBUTION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
SERP II


ARTICLE I.  ESTABLISHMENT AND PURPOSE


Effective November 11, 2009, Employers Mutual Casualty Company ("Company")
established the Employers Mutual Casualty Company Defined Contribution
Supplemental Executive Retirement Plan ("Plan").


The Plan is a nonqualified retirement benefit maintained primarily for the
purpose of attracting and retaining key executives by providing additional
deferred Compensation for a select group of designated officers.  The Plan is
not intended to be a tax-qualified retirement plan under the Code
Section 401(a), but is intended to meet the requirements of Code Section 409A,
and shall be operated and interpreted consistent with that intent.


The Plan constitutes an unsecured promise by the Company to pay benefits in the
future.  Participants in the Plan shall have the status of general unsecured
creditors of the Company, as applicable.  The Company shall be solely
responsible for payment of the benefits.  The Plan is unfunded for federal tax
purposes and is intended to be an unfunded arrangement for Eligible Employees
within the meaning of Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee
Retirement Income Security Act of 1974 ("ERISA").  Any amounts set aside to
defray the liabilities assumed by the Company will remain the general assets of
the Company and shall remain subject to the claims of the Company's creditors
until such amounts are distributed to the Participants.


ARTICLE II.  DEFINITIONS


2.1
Account.  Account means a bookkeeping account maintained by the Committee to
record the payment obligation of the Company to a Participant as determined
under the terms of the Plan.  Reference to an Account means any such Account
established by the Committee, as the context requires.  Accounts are intended to
constitute unfunded obligations within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA.



2.2
Account Balance.  Account Balance means, with respect to the Account, the total
payment obligation owed to a Participant from such Account as of the most recent
Valuation Date.


 
1

--------------------------------------------------------------------------------

 



2.3
Beneficiary.  Beneficiary means a natural person, estate, or trust designated by
a Participant to receive payments to which a Beneficiary is entitled in
accordance with provisions of the Plan.  The Participant's Beneficiary election
shall be the election on file under the Deferred Compensation Excess Plan
election on file.  The Participant's spouse, if living, otherwise the
Participant's estate, shall be the Beneficiary if: (i) the Participant has
failed to properly designate a Beneficiary, or (ii) all designated Beneficiaries
on file under the Deferred Compensation Excess Plan have predeceased the
Participant.



2.4
Business Day.  Business Day means each day on which the New York Stock Exchange
is open for business.



2.5
Code.  Code means the Internal Revenue Code of 1986, as amended from time to
time.



2.6
Code Section 409A.  Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.



2.7
Committee.  Committee means a committee of the Human Resources Department of
Employers Mutual Casualty Company, which shall include the Assistant Human
Resources Director and/or the Benefits Manager.



2.8
Company.  Company means Employers Mutual Casualty Company.



2.9
Company Contribution.  Company Contribution means a credit to a Participant's
Account in accordance with the provisions of Article IV of the Plan.  Company
Contributions are credited at the sole discretion of the Company and the fact
that a Company Contribution is credited in one year shall not obligate the
Company to continue to make such Company Contribution in subsequent years.



2.10
Compensation.  Compensation means a Participant's base salary and Short Term
Incentives without Long-Term Incentives, and such other cash or equity-based
Compensation (if any) approved by the Committee as Compensation.



2.11
Compensation Deferral Agreement.  Compensation Deferral Agreement means the
agreement under the Deferred Compensation Excess Plan between a Participant and
the Company that specifies: (i) the Payment Schedule applicable to the
Retirement/Termination Account.



2.12
Death Benefit.  Death Benefit means the benefit payment under the Plan to a
Participant's Beneficiary(ies) upon the Participant's death as provided in
Section 5.3 of the Plan.



2.13
Deferred Compensation Excess Plan.  Deferred Compensation Excess Plan means the
Employers Mutual Casualty Company Board and Executive Nonqualified Excess Plan.



2.14
Disability Benefit.  Disability Benefit means the benefit payable under the Plan
to a Participant in the event such Participant is determined to be Disabled as
provided in Section 5.2 of the Plan.


 
2

--------------------------------------------------------------------------------

 


2.15
Disabled.  Disabled means that a Participant is, due to any medically
determinable physical or mental impairment, which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.  The Committee shall determine whether a Participant is Disabled in
accordance with Code Section 409A provided, however, that a Participant shall be
deemed to be Disabled if determined  to be totally Disabled by the Social
Security Administration, or if the Participant is determined to be Disabled
under the Company's Disability Plan.



2.16
Earnings.  Earnings mean a positive or negative adjustment to the value of an
Account, based upon the allocation of the Account by the Participant among
deemed investment options in accordance with Article VIII.



2.17
Effective Date.  Effective Date means November 11, 2009.



2.18
Eligible Employee.  Eligible Employee means a select group of designated
officers within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, as determined by the Committee from time to time in its sole discretion.



2.19
ERISA.  ERISA means the Employer Retirement Income Security Act of 1974, as
amended from time to time.



2.20
Normal Retirement Age.  Normal Retirement Age is January 1 after age 65.



2.21
Participant.  Participant means an Eligible Employee according to Section 3.1
and any other person with an Account Balance greater than zero, regardless of
whether such individual continues to be an Eligible Employee.  A Participant's
continued participation in the Plan shall be governed by Section 3.2 of the
Plan.



2.22
Payment Schedule.  Payment schedule means the date as which payment of the
Account under the Plan will commence and the form in which payment of such
Account will be made.



2.23
Plan.  Generally, the term Plan means the "Employers Mutual Casualty Company
Defined Contribution Supplemental Executive Retirement Plan" as documented
herein and as may be amended from time to time hereafter.  However, to the
extent permitted or required under Code Section 409A, the term Plan may in the
appropriate context also mean a portion of the Plan that is treated as a single
plan under Treas. Reg. Section 1.409A-1(c), or the Plan or portion of the Plan
and any other nonqualified deferred compensation plan or portion thereof that is
treated as a single plan under such section.



2.24
Plan Year.  Plan year means January 1 through December 31.



2.25
Retirement/Termination Account.  Retirement/Termination Account means an Account
established by the Committee to record the amounts payable to a Participant upon
Separation from Service.  All Company Contributions shall be allocated to a
Retirement/Termination Account under the Deferred Compensation Excess Plan on
behalf of the Participant.


 
3

--------------------------------------------------------------------------------

 
 
2.26
Separation from Service.  Separation from Service means an Employee's
termination of employment with the Company.  Whether a Separation from Service
has occurred shall be determined by the Committee in accordance with Code
Section 409A.



2.27
Valuation Date.  Valuation Date means each Business Day.



2.28
Years of Service:  Years of Service equals one year for each calendar year of
employment with the Company.  Partial Years of Service will be rounded to the
nearest month and calculated by dividing the number of months by 12 and rounding
to two decimals.



ARTICLE III.  ELIGIBILITY AND PARTICIPATION


3.1
Eligibility and Participation.  An Eligible Employee becomes a Participant upon
the earlier to occur of: (i) a credit of Company Contributions under Article IV,
or (ii) receipt of notification of eligibility to participate.



3.2
Duration.  A Participant shall be eligible to receive allocations of Company
Contributions, subject to the terms of the Plan, for as long as such Participant
remains an Eligible Employee.  A Participant who is no longer an Eligible
Employee but has not Separated from Service may not receive Company
Contributions beyond the Plan Year in which he or she became ineligible but may
otherwise exercise all of the rights of a Participant under the Plan with
respect to his or her Account.  On and after a Separation from Service, a
Participant shall remain a Participant as long as his or her Account Balance is
greater than zero, and during such time may continue to make allocation
elections as provided in Section 8.4.  An individual shall cease being a
Participant in the Plan when all benefits under the Plan to which he or she is
entitled have been paid.



ARTICLE IV.  PLAN BENEFITS


4.1
Benefit Amount.  An amount targeting a 50 percent replacement amount of final
total cash Compensation at Normal Retirement Age will be calculated offset by
the following plans:



 
·
Defined Benefit Pension Plan

 
·
Social Security

 
·
Defined Benefit Supplemental Retirement Plan

 
·
401(k) Plan(Employer Match contributions only)

 
·
BENEP (Employer Match contributions only)


 
4

--------------------------------------------------------------------------------

 


The annual benefit amount at Normal Retirement Age is converted to a present
value annual catch-up contribution and adjusted utilizing the following schedule
for service:


 
·
Service divided by 20 years (rounded to 2 decimals)

 
·
100% of designated contribution for Participants with more than 20 Years of
Service



Such contributions will be credited to a Participant's Retirement/Termination
Account under the current Deferred Compensation Excess Plan annually.


4.2
Assumptions.  Using the service schedule, the Plan solves for a 50 percent
replacement amount of final total cash Compensation at Normal Retirement Age
with the following assumptions:



 
·
Projected benefits assume a single-life annuity calculated using current year
purchase rates.

·
Salary Scale – 4%

 
·
Projected Annual Bonus - 40% for VP,  44% for Senior VP, 48% for Executive VP, &
52% for President

 
·
Social Security projections based on the www.socialsecurity.gov online quick
calculator estimate.

 
·
Social Security/Salary Cap Increase Rate – 2.5%

 
·
Investment Earnings (both Non-Qualified and Qualified plan) –7%

 
·
Salary Scale and Job changes will be updated annually and contributions will be
recalculated accordingly. Investment Earnings are constant and will not be
updated annually.  This eliminates any investment liability for the Company.



4.3
Deferred Retirement.  If the Participant continues working and retires after
normal retirement date, contributions will cease.  However, the accumulated
Account Balance will continue to grow until the actual date of distribution.



ARTICLE V.  MANNER AND TIMING OF PAYMENT OF BENEFITS.


5.1
Retirement/Termination.  Upon the Participant's Separation from Service due to
Retirement/Termination, he or she shall be entitled to the Account Balance.  The
benefit shall be based on the value of that Account as of the end of the month
in which Separation from Service occurs or such later date as the Committee, in
its sole discretion, shall determine.



5.2
Disability Benefit.  Upon a determination by the Committee that a Participant is
Disabled, he or she shall be entitled to a Disability Benefit.  The Disability
Benefit shall be equal to the value of the Retirement/Termination Account.  The
Disability Benefit shall be based on the value of the Account as of the last day
of the month in which Disability occurs and will be paid in the following month.


 
5

--------------------------------------------------------------------------------

 
 
5.3
Death Benefit.  In the event of the Participant's death, his or her designated
Beneficiary(ies) shall be entitled to a Death Benefit.  The Death Benefit shall
be equal to the value of the Retirement /Termination Account.  The Death Benefit
shall be based on the value of the Account as of the last day of the month in
which death occurs and will be paid in the following month.



5.4
Form of Payment.  Generally, the benefit payable to a Participant shall be
payable to him/her (or his or her Beneficiary) as a lump sum benefit, unless the
Participant elects on his or her initial Compensation Deferral Agreement to have
such benefit paid in one of the following alternative forms of payment (i)
substantially equal annual installments over a period of two to fifteen years of
installments, as elected by the Participant, or (ii) a lump sum payment of a
percentage of the balance in the Retirement/Termination Account, with the
balance paid in substantially equal annual installments over a period of two to
fifteen years, as elected by the Participant.



5.5
Timing of Payment.  Payment of the Account Balance will be made or begin in the
seventh month following the month in which Separation from Service occurs.   If
the benefit is to be paid in the form of installments, any subsequent
installment payments to a Participant will be paid on the anniversary of the
date the initial installment was made.  The amount of each installment payment
shall be determined by dividing the Account Balance as of the Valuation Date by
the remaining number of installment payments.



ARTICLE VI.  VESTING


6.1
Company Contributions described in Article IV, and the Earnings thereon, shall
vest immediately for all Participants.



ARTICLE VII.   MODIFICATIONS OF PAYMENT SCHEDULES


7.1
Participant's Right to Modify.  A Participant may modify any or all of the
alternative Payment Schedules with respect to the an Account, consistent with
the permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII.

 
7.2
Time of Election.  The date on which a modification election is submitted to the
Committee must be at least 12 months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification.


 
6

--------------------------------------------------------------------------------

 



7.3
Date of Payment under Modified Payment Schedule.  Except with respect to
modifications that relate to the payment of a Death Benefit or Disability
Benefit, the date payments are to commence under the modified Payment Schedule
must be no earlier than five years after the date payment would have commenced
under the original Payment Schedule. Under no circumstances may a modification
election result in an acceleration of payments in violation of Code Section
409A.



7.4
Effective Date.  A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Committee and becomes effective
12 months after such date.



ARTICLE VIII.  VALUATION OF ACCOUNT BALANCES; INVESTMENTS


8.1
Valuation.  Company Contributions shall be credited to the
Retirement/Termination Account at the times determined by the
Committee.  However, Company Contributions shall first apply in or after
calendar year 2009.   Valuation of Accounts shall be performed under procedures
approved by the Committee.



8.2
Adjustment for Earnings.  Accounts will be adjusted to reflect Earnings on each
Business Day.  Adjustments shall reflect the net Earnings, gains, losses,
expenses, appreciation, and depreciation associated with an investment option.



8.3
Investment Options.  Investment options will be determined by the
Committee.  The Committee, in its sole discretion, shall be permitted to add or
remove investment options from the Plan menu from time to time, provided that
any such additions or removals of investment options shall not be effective with
respect to any period prior to the Effective Date of such change.



8.4
Investment Allocations.  A Participant's investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu.  At no time shall a Participant have any real ownership in any
investment option included in the investment menu, nor shall the Company or any
trustee acting on its behalf have any obligations to purchase actual securities
because of a Participant's investment allocation.  A Participant's investment
allocation shall be used solely for purposes of adjusting the value of a
Participant's Account Balance.



A Participant shall specify an investment allocation for his or her Account in
accordance with procedures established by the Committee.  Allocation amounts for
the investment options must be designated in increments of 1%.  The
Participant's investment allocation will become effective on the same Business
Day or, in the case of investment allocations received after a time specified by
the Committee, the next Business Day.


A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures  adopted by the Committee.  Changes
shall become effective on the same Business Day or, in the case of investment
allocation received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.

 
7

--------------------------------------------------------------------------------

 



 
8.5
Unallocated Deferrals and Accounts.  If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.



ARTICLE IX.  ADMINISTRATION


9.1
Plan Administration.  This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan.  Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XII.



9.2
Withholding.  The Company shall have the right to withhold from any payment due
under the Plan any taxes required by law to be withheld in respect of such
payment.



9.3
Indemnification.  The Company  shall indemnify and hold harmless each employee,
officer, director, agent or organization, to whom or to which are delegated
duties, responsibilities, and authority under the Plan or otherwise with respect
to administration of the Plan, including, without limitation, the Committee and
its agents, against all claims, liabilities, fines and penalties, and all
expenses reasonably incurred by or imposed upon him or her or it (including but
not limited to reasonable attorneys' fees) which arise as a result of his or her
or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Company.  Notwithstanding the
foregoing, the Company shall not indemnify any person or organization if his or
her or its actions or failure to act is due to the gross negligence or willful
misconduct  or for any such amount incurred through any settlement or compromise
of any action unless the Company consents in writing to such settlement or
compromise.



9.4
Delegation of Authority.  In the administration of this Plan, the Committee may
employ agents and delegate to them such administrative duties as it sees fit,
and may from time to time consult with legal counsel who shall  be legal counsel
to the Company.



9.5
Binding Decisions and Actions.  The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final, conclusive, and binding upon all persons having
interest in the Plan.


 
8

--------------------------------------------------------------------------------

 
 
ARTICLE X.  AMENDMENT AND TERMINATION


10.1
Amendment and Termination.  The Company may at any time amend the Plan or may
terminate the Plan as provided in this Article X.



10.2
Amendments.  The Company, by action taken by its Board of Directors, may amend
the Plan at any time and for any reason, provided that any such amendment shall
not reduce the Account Balances of any Participant accrued as of the date of any
such amendment or restatement or reduce any rights of a Participant under the
Plan without the consent of the Participant.  The Board of Directors of the
Company may delegate to the Committee the authority to amend the Plan without
the consent of the Board of Directors for the purpose of: (i) conforming the
Plan to the requirements of the law; (ii) facilitating the administration of the
Plan; (iii) clarifying provisions based on the Committee's interpretation of the
document; and (iv) making such other amendments as the Board of Directors may
authorize.



10.3
Termination.  The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3(j)(4)(ix).



10.4
Accounts Taxable Under Code Section 409A.  The Plan is intended to constitute a
Plan of deferred Compensation that meets the requirements for deferral of income
taxation under Code Section 409A.  The Committee, pursuant to its authority to
interpret the Plan, may sever from the Plan or any Compensation Deferral
Agreement any provision or exercise of a right that otherwise would result in a
violation of Code Section 409A.



ARTICLE XI.  INFORMAL FUNDING


11.1
General Assets.  Obligations established under the terms of the Plan may be
satisfied from the general funds of the Company, or a trust described in this
Article XI.  No Participant, spouse, or Beneficiary shall have any right, title
or interest whatever in assets of the Company.  Nothing contained in this Plan,
and no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship, between the Company and
any Employee, spouse, or Beneficiary.  To the extent that any person acquires a
right to receive payments hereunder, such rights are no greater than the right
of an unsecured general creditor of the Company.


 
9

--------------------------------------------------------------------------------

 



11.2
Rabbi Trust.  The Company may, in its sole discretion, establish a grantor
trust, commonly known as a rabbi trust, as a vehicle for accumulating assets to
pay benefits under the Plan.  Payments under the Plan may be paid from the
general assets of the Company or from the assets of any such rabbi
trust.  Payment from any such source shall reduce the obligation owed to the
Participant or Beneficiary under the Plan.



ARTICLE XII.  CLAIMS PROCEDURE


12.1
Filing a Claim.  Any controversy or claim arising out of or relating to the Plan
shall be filed in writing with the Committee, which shall make all
determinations concerning such claim.  Any claim filed with the Committee and
any decision by the Committee denying such claim shall be in writing and shall
be delivered to the Participant or Beneficiary filing the claim.



12.2
Appeal of Denied Claim.  A claim that has been completely or partially denied
can be appealed by filing a written appeal with the Company Benefits Committee
of the Board.



12.3
Legal Action.  Legal action relating to a claim for benefits under the Plan may
not be pursued unless and until the claims procedures under the Plan have been
followed and the administrative remedies under such claims procedures have been
exhausted.    Any such legal action must be commenced within one year of a final
determination hereunder with respect to such claim.



12.4
Discretion of Appeals Committee.  All interpretations, determinations and
decisions of the Committee with respect to any claim shall be made in its sole
discretion, and shall be final and conclusive.



ARTICLE XIII.  GENERAL PROVISIONS


13.1
Assignment.  No interest of any Participant, spouse, or Beneficiary under this
Plan and no benefit payable hereunder shall be assigned as security for a loan,
and any such purported assignment shall be null, void and of no effect, nor
shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse, or
Beneficiary.  Notwithstanding anything to the contrary herein, however, the
Committee has the discretion to make payments to an alternate payee in
accordance with the term of a domestic relations order (as defined in Code
Section 414(p)(1)(B)).


 
10

--------------------------------------------------------------------------------

 
 
13.2
No Legal or Equitable Rights or Interest.  No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan.  Participation in this Plan does not give any
person any right to be retained in the service of the Company.  The right and
power of the Company to dismiss or discharge an Employee  is expressly reserved.



13.3
No Employment Contract.  Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and the Company.



13.4
Notice.  Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee.  Notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark on the receipt for registration or
certification.  Written transmission shall be sent by certified mail to:



Employers Mutual Casualty Company
Attn: Sr. Vice President of Human Resources
717 Mulberry Street
Des Moines, IA  50309


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.


13.5
Governing Law.  To the extent not preempted by ERISA, the laws of the State of
Iowa shall govern the construction and administration of the Plan.





IN WITNESS WHEREOF, the undersigned executed this Plan as of the 11th day of
November,  2009, to be effective as of the Effective Date.


Employers Mutual Casualty Company


By:
Kristi K. Johnson
 
(Print Name)
       
Its:
Sr. Vice President
 
( Title)
        /s/  Kristi K. Johnson  
(Signature)


 
11

--------------------------------------------------------------------------------